  Case 18-14739         Doc 24     Filed 01/25/19 Entered 01/25/19 09:48:11              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-14739
         JARVIS GLENN PITTMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/22/2018.

         2) The plan was confirmed on 07/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-14739        Doc 24      Filed 01/25/19 Entered 01/25/19 09:48:11                 Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $1,159.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $1,159.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                     $48.08
    Other                                                               $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $88.08

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid           Paid
ACL INC                        Unsecured          59.00           NA           NA            0.00         0.00
ASHLEY FUNDING SERVICES LLC    Unsecured         245.00        244.78       244.78           0.00         0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          45.18        45.18           0.00         0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          21.81        21.81           0.00         0.00
CAPITAL ONE BANK USA           Unsecured         176.00           NA           NA            0.00         0.00
CASEYS GENERAL STORES INC      Unsecured          65.00         65.00        65.00           0.00         0.00
CASH LOANS TODAY               Unsecured         800.00      1,610.41     1,610.41           0.00         0.00
CASTLE BANK                    Unsecured         770.00           NA           NA            0.00         0.00
CHASE                          Unsecured      1,673.00            NA           NA            0.00         0.00
Choice Recovery, Inc           Unsecured          39.00           NA           NA            0.00         0.00
CITY OF BLUE ISLAND            Unsecured         250.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,700.00       2,297.10     2,297.10           0.00         0.00
COMCAST                        Unsecured         463.00           NA           NA            0.00         0.00
COMMONWEALTH EDISON            Unsecured         500.00        333.57       333.57           0.00         0.00
DeKalb Clinic Chartered        Unsecured         205.00           NA           NA            0.00         0.00
Dekalb County SELF Storage IN  Unsecured         765.00        765.65       765.65           0.00         0.00
DEPARTMENT STORES NATIONAL BA Unsecured           70.00           NA           NA            0.00         0.00
EVERGREEN CARE CENTER          Unsecured          39.00           NA           NA            0.00         0.00
ILLINOIS COMMUNITY CREDIT UN   Unsecured         996.00           NA           NA            0.00         0.00
ILLINOIS COMMUNITY CREDIT UN   Unsecured         996.00           NA           NA            0.00         0.00
MIDLAND FUNDING                Unsecured         103.00        375.59       375.59           0.00         0.00
MUNICIPAL COLLECTION OF AMERIC Unsecured         250.00           NA           NA            0.00         0.00
NATIONAL COLLEGIATE STUDENT L Unsecured      20,244.00     20,450.99     20,450.99           0.00         0.00
NICOR GAS                      Unsecured         400.00        756.42       756.42           0.00         0.00
NORTHWEST COLLECTORS           Unsecured         276.00           NA           NA            0.00         0.00
QUANTUM3 GROUP LLC             Unsecured          98.00        112.95       112.95           0.00         0.00
SANTANDER CONSUMER USA         Unsecured     12,046.00       4,558.34     4,558.34           0.00         0.00
SANTANDER CONSUMER USA         Secured       11,525.00     13,025.00     11,525.00        887.58       183.34
SPRINT NEXTEL                  Unsecured         400.00           NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured     18,000.00     41,278.50     41,278.50           0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured          57.00         56.71        56.71           0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-14739        Doc 24        Filed 01/25/19 Entered 01/25/19 09:48:11                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
T-MOBILE/T-MOBILE USA INC         Unsecured            NA       1,546.30      1,546.30           0.00         0.00
TOWNSEND MANAGEMENT               Unsecured      3,318.00            NA            NA            0.00         0.00
TRUBLU DENTISTRY                  Unsecured         144.00           NA            NA            0.00         0.00
UNIVERSITY OF PHOENIX             Unsecured         137.00           NA            NA            0.00         0.00
US CELLULAR                       Unsecured         268.00           NA            NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured    125,335.00    157,132.91    157,132.91            0.00         0.00
VALOREBOOKS.COM                   Unsecured         248.00           NA            NA            0.00         0.00
VERIZON                           Unsecured         600.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00                   $0.00
      Mortgage Arrearage                                      $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                            $11,525.00             $887.58                 $183.34
      All Other Secured                                       $0.00               $0.00                   $0.00
TOTAL SECURED:                                           $11,525.00             $887.58                 $183.34

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                $0.00                 $0.00
       All Other Priority                                      $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                             $231,652.21                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                                  $88.08
       Disbursements to Creditors                               $1,070.92

TOTAL DISBURSEMENTS :                                                                            $1,159.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-14739         Doc 24      Filed 01/25/19 Entered 01/25/19 09:48:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
